DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-12 and 14-19, and 21-23 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US 2014/0253522, cited by Applicant) in view of Falkenburg et al. (US 2012/0331546, hereinafter “Falkenburg”), Choi (US 2020/0026406, hereinafter “Choi”) and Lukanc et al. (US 2016/0246390, hereinafter “Lukanc”), Krah et al. (US 2014/0028634, hereinafter “Krah”), and Zyskind (US 2017/0255328).	Regarding claim 1, Cueto discloses a system for changing a mode of operation of a computing device using a pen device, the system comprising (Figs. 1a-c, abstract): 	at least one processor of the pen device ([0014], stylus may have a power source and processor);	at least one network interface of the pen device ([0045], bluetooth); 	at least one sensor of the pen device (Fig. 1c, [0014], pressure sensitive control at least in part on the gesture input data, transition the pen device to an active state ([0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”);	detect, via an electronic communication channel of the pen device, an uplink signal from the computing device ([0048], e.g., EMR or other technologies used by stylus for communication; communication modules provide other exemplary transmission channels as well other than Bluetooth); and 	send, via at least one of the network interface or a communication channel other than the electronic communication channel, a signal to change a mode of operation of the computing device, wherein the signal is a wakeup event signal requesting transition of the computing device ([0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”; [0045], Bluetooth).	Cueto does not explicitly disclose to	compare the obtained gesture input data to at least one gesture pattern; and		based at least in part on the gesture input data matching the at least one gesture pattern, transition the pen device to the active state.	Falkenburg teaches to compare the obtained gesture input data to at least one gesture pattern; and transitioning the pen device to an active state based at least in part on matching of the at least one gesture pattern (waking up a stylus based on movement of the stylus being recognized as a gesture pattern; Fig. 2, [0039], MCU 222 inherently includes memory and program code to determine whether a predetermined motion or gesture occurs based on stylus 210 movement and identify the gesture to wake up the stylus according to a gesture pattern; e.g., preprogrammed motion of a user).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Cueto to compare the obtained gesture input data to at least one gesture pattern, and based at least in part on the gesture input data matching the at least one gesture pattern, transition the pen device to the active state, such as taught by Falkenburg, for the purpose of providing user specific gestures for waking up the stylus device for use by the user.
	Cueto as modified by Falkenburg does not explicitly disclose	based at least in part the transition of the pen device to an active state, detect the uplink signal, and
	responsive to detection of the uplink signal, send the wakeup signal to transition the computing device from a lower power state to an active state.	Choi teaches using an uplink signal and a downlink signal to establish wireless communications between a stylus and touch sensor when a stylus is detected in a range of the uplink signal (Fig. 4, [0073-0082] uplink transmission signal (UTX) is received and detected when pen is in an active state to receive signals and a downlink 	change a mode of operation of the pen device to enable faster acquisition by a digitizer of the computing device based at least in part on timing information detected in the uplink signal.	Lukanc teaches	the uplink signal including timing information associated with the digitizer of the computing device ([0043-0044], upstream packet has timing information for timeslots and one or more frequencies); and	change a mode of operation of the pen device to enable faster acquisition by the digitizer of the computing device based on the timing information detected in the uplink signal ([0043-0044], downstream packet size, number of packets transmitted, and rate or frequency of transmission is changed based on timing information detected in the .	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Cueto, Falkenburg and Choi to have the uplink signal including timing information associated with the digitizer of the computing device, and to change a mode of operation of the pen device to enable faster acquisition by the digitizer of the computing device based at least in part on the timing information detected in the uplink signal, such as taught by Lukanc, for the purpose of enabling multiple pens to be separately recognized by the digitizer.	Cueto as modified by Falkenburg, Choi and Lukanc does not explicitly disclose	wherein changing the mode of operation of the pen device includes increasing a strength of a downlink signal transmitted by the pen device.	Krah discloses wherein changing the mode of operation of the pen device includes increasing a strength of a downlink signal transmitted by the pen device ([0021], stylus can receive a stimulus signal or uplink signal and generate a stylus simulation signal or downlink signal by changing an amplitude (i.e., signal strength) or frequency of the received stimulation signal).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi and Lukanc to change the amplitude of the downlink signal to increase the signal strength of the downlink signal, such as taught by Krah, for the purpose of generating a stylus simulation signal that has an improved signal to noise ratio when transmitting to the computing device.
electrostatic signal.	Zyskind teaches using various uplink/downlink channels to communicate between a digitizer and a stylus including electrostatic (ES) communication ([0014, 0019, 0032, 0039, 0044-0045, and 0055]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi, Lukanc and Krah to use an electrostatic uplink and downlink signal, such as taught by Zyskind, because such a modification produces a predictable result of transmitting information between the digitizer and pen using a known communication channel between devices.	Regarding claim 2, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the system of claim 1, wherein the at least one memory of the pen device and the computer program code is configured to, with the at least one processor of the pen device, further cause the at least one processor of the pen device to:	calculate a location of the pen device in relation to the digitizer of the computing device (Zyskind, [0013-0014, 0019, 0039, 0064, and 0075], downlink signal from stylus can be used to send information to the touch screen digitizer including the calculated position of stylus by processor of stylus based on tip status as in a hovering location or touching the digitizer location);	wherein sending the signal to change the mode of operation of the computing device includes sending the calculated location of the pen device to the computing 
	Regarding claim 3, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the system of claim 1 further comprising:	at least one processor of the computing device (Cueto, Fig. 2a, processor); 	at least one network interface of the computing device (Cueto, Fig. 2a, communication module); and 	at least one memory of the computing device comprising computer program code, the at least one memory of the computing device and the computer program code at least in part on receiving the signal to change the mode of operation, perform operations to change the mode of operation of the computing device (Cueto, [0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”; [0045], Bluetooth; in the modified device, Choi [0072-0084] teaches to use downlink signal to transmit communication signals such as a wake-up signal).	Regarding claim 7, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the system of claim 3, wherein receiving the signal to change the mode of operation by the computing device includes receiving a calculated location of the pen device (Zyskind, [0013-0014, 0019, 0039, 0064, and 0075], downlink signal from stylus can be used to send information to the touch screen digitizer including the calculated position of stylus by processor of stylus based on tip status as in a hovering location or touching the digitizer location); and	wherein performing operations to change the mode of operation of the computing device is further based at least in part on the received location of the pen device 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi, Lukanc and Krah to have wherein receiving the signal to change a mode of operation by the computing device includes receiving a calculated location of the pen device, and wherein performing operations to change the mode of operation of the computing device is further based at least in part on the received location of the pen device, such as further taught by Zyskind, for the purpose of providing position information of the stylus relative to the digitizer to the digitizer and perform functions based on stylus position.	Regarding claim 8, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the system of claim 7, wherein performing operations to change the mode of operation of the computing device is based at least in part on the received location of the pen device being within a defined distance of the digitizer of the computing device (Cueto, [0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”; [0045], Bluetooth; operations are performed based on stylus being in bluetooth range of the digitizer).Regarding claim 17, Cueto discloses one or more computer storage media having computer-executable instructions for changing a mode of operation of a computing device using a pen device that, based at least in part on execution by a processor of the pen device, cause the processor of the pen device to at least (Figs. 1a-c, abstract): 	obtain, via the at least one sensor, gesture input data (Fig. 1c, [0014], pressure sensitive control feature receives gesture input data from user such as taps/squeeze; [0014, 0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”); 	based at least in part on the gesture input data, transition the pen device to an active state ([0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”); and 	based at least in part on the transition of the pen to an active state, send, via at least one of the network interface or a communication channel other than the electronic communication channel, a request to the computing device to transmit an uplink signal ([0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”; [0045], Bluetooth, a request to transmit uplink signals to establish a communication link is transmitted via Bluetooth);	detect, via an electronic communication channel of the pen device, the uplink signal from the computing device ([0048], e.g., EMR or other technologies used by stylus for communication; communication modules provide other exemplary transmission channels as well other than Bluetooth); and	send, via the at least one of the network interface or the communication channel at least in part on the gesture input data matching the at least one gesture pattern, transition the pen device to the active state.	Falkenburg teaches to compare the obtained gesture input data to at least one gesture pattern; and transitioning the pen device to an active state based at least in part on matching of the at least one gesture pattern (waking up a stylus based on movement of the stylus being recognized as a gesture pattern; Fig. 2, [0039], MCU 222 inherently includes memory and program code to determine whether a predetermined motion or gesture occurs based on stylus 210 movement and identify the gesture to wake up the stylus according to a gesture pattern; e.g., preprogrammed motion of a user).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Cueto to compare the obtained gesture input data to at least one gesture pattern, and based at least in part on the gesture input data matching the at least one gesture pattern, transition the pen device to the active state, such as taught by Falkenburg, for the purpose of providing user specific gestures for waking up the stylus device for use by the user.	Cueto as modified by Falkenburg does not explicitly disclose
 	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer storage media of Cueto and Falkenburg to have upon the transition of the pen device to an active state, detect the uplink signal, and responsive to detection of the uplink signal, and send the wakeup signal to transition the computing device from a low power state to an active state, such as taught by Choi, since once the stylus is within range of the uplink signal then the touch sensor would transition from a sleep mode based on the wake up signal of the stylus while receiving synchronization information from the stylus to establish communication between the stylus and touch sensor.	Cueto as modified by Falkenburg and Choi does not explicitly disclose to	change a mode of operation of the pen device to enable faster acquisition by a digitizer of the computing device based at least in part on timing information detected in the uplink signal.	Lukanc teaches	the uplink signal including timing information associated with the digitizer of the computing device ([0043-0044], upstream packet has timing information for timeslots .	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer storage media of Cueto, Falkenburg and Choi to have the uplink signal including timing information associated with the digitizer of the computing device, and to change a mode of operation of the pen device to enable faster acquisition by the digitizer of the computing device based at least in part on the timing information detected in the uplink signal, such as taught by Lukanc, for the purpose of enabling multiple pens to be separately recognized by the digitizer.	Cueto as modified by Falkenburg, Choi and Lukanc does not explicitly disclose	wherein changing the mode of operation of the pen device includes increasing a strength of a downlink signal transmitted by the pen device.	Krah discloses wherein changing the mode of operation of the pen device includes increasing a strength of a downlink signal transmitted by the pen device ([0021], stylus can receive a stimulus signal or uplink signal and generate a stylus simulation signal or downlink signal by changing an amplitude (i.e., signal strength) or frequency of the received stimulation signal).	Therefore, it would have been obvious to one of ordinary skill in the art before the 
	Cueto as modified by Falkenburg, Choi, Lukanc and Krah does not explicitly disclose the uplink signal being an electrostatic signal.	Zyskind teaches using various uplink/downlink channels to communicate between a digitizer and a stylus including electrostatic (ES) communication ([0014, 0019, 0032, 0039, 0044-0045, and 0055]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi, Lukanc and Krah to use an electrostatic uplink and downlink signal, such as taught by Zyskind, because such a modification produces a predictable result of transmitting information between the digitizer and pen using a known communication channel between devices.	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.

Claims 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Konda (US 2019/0235728), Krah and Zyskind.	Regarding claim 9, Cueto discloses a computerized method for changing a at least in part on the gesture input data, transitioning the pen device to an active state ([0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”); and 	detecting, via an electronic communication channel of the pen device, an uplink signal from the computing device ([0048], e.g., EMR or other technologies used by stylus for communication; communication modules provide other exemplary transmission channels as well other than Bluetooth); and	sending, by the pen device via at least one of a network interface or a communication channel other than the electronic communication channel, a signal to change a mode of operation of the computing device, wherein the signal is a wakeup event signal requesting transition of the computing device from a low power state to an active state ([0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”, [0045] bluetooth as an alternate communication channel).	Cueto does not explicitly disclose	comparing, by the pen device, the obtained gesture input data to at least one gesture pattern; and	at least in part on the gesture input data matching the at least one gesture pattern, transitioning the pen device to the active state.	Falkenburg teaches to compare the obtained gesture input data to at least one gesture pattern; and transitioning the pen device to an active state based on matching of the at least one gesture pattern (waking up a stylus based on movement of the stylus being recognized as a gesture pattern; Fig. 2, [0039], MCU 222 inherently includes memory and program code to determine whether a predetermined motion or gesture occurs based on stylus 210 movement and identify the gesture to wake up the stylus according to a gesture pattern; e.g., preprogrammed motion of a user).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cueto to compare the obtained gesture input data to at least one gesture pattern, and based at least in part on the gesture input data matching the at least one gesture pattern, transition the pen device to the active state, such as taught by Falkenburg, for the purpose of providing user specific gestures for waking up the stylus device for use by the user.
	Cueto as modified by Falkenburg does not explicitly disclose to	at least in part on the transition of the pen device to an active state, detect the uplink signal, and
	responsive to detection of the uplink signal, send the wakeup signal.	Choi teaches using an uplink signal and a downlink signal to establish wireless communications between a stylus and touch sensor when a stylus is detected in a range of the uplink signal (Fig. 4, [0073-0082] uplink transmission signal (UTX) is received and detected when pen is in an active state to receive signals and a downlink  	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cueto and Falkenburg to have upon the transition of the pen device to an active state, detect the uplink signal, and responsive to detection of the uplink signal, send the wakeup signal, such as taught by Choi, since once the stylus is within range of the uplink signal then the touch sensor would transition from a sleep mode based on the wake up signal of the stylus while receiving synchronization information from the stylus to establish communication between the stylus and touch sensor.	Cueto as modified by Falkenburg and Choi does not explicitly disclose	wherein the detecting occurs when the pen device is out of range of a digitizer of the computing device detecting the downlink signal.	Konda teaches wherein the detecting occurs when the pen device is out of range of a digitizer of the computing device detecting the downlink signal (Fig. 11, [0073-0074], pen has a longer range AH for uplink signal than the range SR for downlink signal).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cueto, Falkenburg and Choi to have wherein the detecting occurs when the pen device is out of range of a digitizer of the computing device detecting the downlink signal, such as taught by Konda, because of the transmission intensities of the uplink signals and downlink signals.	Cueto as modified by Falkenburg, Choi and Konda does not explicitly disclose	responsive to detecting the uplink signal, change a mode of operation of the pen at least in part on timing information detected in the uplink signal.	Lukanc teaches	responsive to detecting the uplink signal, change a mode of operation of the pen device to enable a faster acquisition by the digitizer of the computing device based at least in part on timing information detected in the uplink signal ([0043-0044], upstream packet has timing information for timeslots and one or more frequencies; downstream packet size, number of packets transmitted, and rate or frequency of transmission is changed based on timing information detected in the uplink signal; changing frequency of transmission enables faster acquisition).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cueto, Falkenburg, Choi and Konda to include a step of responsive to detecting the uplink signal, change a mode of operation of the pen device to enable a faster acquisition by the digitizer of the computing device based at least in part on timing information detected in the uplink signal, such as taught by Lukanc, for the purpose of enabling multiple pens to be separately recognized by the digitizer.	Cueto as modified by Falkenburg, Choi, Konda and Lukanc does not explicitly disclose	wherein changing the mode of operation of the pen device includes increasing a strength of a downlink signal transmitted by the pen device.	Krah discloses wherein changing the mode of operation of the pen device includes increasing a strength of a downlink signal transmitted by the pen device ([0021], stylus can receive a stimulus signal or uplink signal and generate a stylus 
	Cueto as modified by Falkenburg, Choi, Konda, Lukanc and Krah does not explicitly disclose the uplink signal being an electrostatic signal.	Zyskind teaches using various uplink/downlink channels to communicate between a digitizer and a stylus including electrostatic (ES) communication ([0014, 0019, 0032, 0039, 0044-0045, and 0055]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi, Lukanc and Krah to use an electrostatic uplink and downlink signal, such as taught by Zyskind, because such a modification produces a predictable result of transmitting information between the digitizer and pen using a known communication channel between devices.	Regarding claim 10, this claim is rejected for the same reason recited with respect to the rejection of claim 2.Regarding claim 11, Cueto as modified by Falkenburg, Choi, Konda, Lukanc,  Krah and Zyskind discloses the computerized method of claim 9, further comprising: 	receiving, by the computing device, the signal to change the mode of operation from the pen device (Cueto, [0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”; [0045], Bluetooth; in the modified device, Choi [0072-0084] teaches to use downlink signal to transmit communication signals such as a wake-up signal); and	Page 37 of 41UTILITY PATENTDocket No. 405087-US-NPbased at least in part on receiving the signal to change the mode of operation, performing, by the computing device, operations to change the mode of operation of the computing device (Cueto, [0046], “A wake-up from that sleep mode can be achieved… by … a pressure-sensitive, stylus-based squeeze/tap action”; [0045], Bluetooth; in the modified device, Choi [0072-0084] teaches to use downlink signal to transmit communication signals such as a wake-up signal).	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.  
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Lukanc and Krah as applied to claims 1-3, 7-8 and 17-18, and further in view of Kahn et al. (US 7,907,901, hereinafter “Kahn”).Regarding claim 4, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the system of claim 3, but does not explicitly disclose wherein receiving the signal to change the mode of operation of the computing device includes receiving a signal to perform an initial pairing process over the communication channel between the computing device and the pen device; and	wherein performing operations to change the mode of operations of the computing device includes performing operations to initially pair the computing device and the pen device.	Kahn teaches initial communication protocols between devices to send out a “wake-up” message paired with a “trigger connection message” to the other device in order to begin communication between the devices (col. 5, lines 4-16).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi, Lukanc, Krah and Zyskind to have the signal from the stylus to change mode of operation of the computing device or digitizer including a wake-up message and a trigger connection message when the stylus is initially communicating with the digitizer, such as taught by Kahn, for the purpose of establishing communication links between the stylus and digitizer and powering up the devices to interact with each other.  The modified system would have wherein receiving the signal to change a mode of operation of the computing device includes receiving a signal to perform an initial pairing process over the communication channel between the computing device and the pen device, and wherein performing operations to change the mode of operations of the computing device includes performing operations to initially pair the computing device Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Lukanc, Krah and Zyskind as applied to claims 1-3, 7-8 and 17-18, and further in view of McCoy et al. (US 2016/0026252, hereinafter “McCoy”).	Regarding claim 6, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the system of claim 3, but does not explicitly disclose	the at least one memory of the computing device and the computer program code configured to, with the at least one processor of the computing device, further cause the at least one processor of the computer device to:	after a wakeup event corresponding to the wakeup event signal is processed, prompt a user of the computing device for wakeup event feedback data via a user interface of the computing device; and	based at least in part on receiving the wakeup event feedback data, adjust a gesture pattern associated with transitioning the pen device to the active state based at least in part on machine learning; and	upload the adjusted gesture pattern to the pen device.	McCoy discloses a system that stores gesture profiles that can be uploaded to devices for operating the devices based on multiple users having specific user gesture patterns that are based on machine learning algorithms ([0076 and 0093-0095], second .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Lukanc and Zyskind as applied to claims 1-3, 7-8 and 17-18, and further in view of Lefeber et al. (US 2002/0046299, hereinafter “Lefeber”).	Regarding claim 23, Cueto as modified by Falkenburg, Choi, Lukanc, Krah and Zyskind discloses the one or more computer storage media of claim 17, wherein the based at least in part on the computing device transitioning to the active state ([0077], specific pre-selected signals sent via an external signaling mechanism to the device to launch a specific application based on the specific signal sent to the device such as a web browser application).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cueto, Falkenburg, Choi, Lukanc and Krah to have wherein the wakeup event signal causes the computing device to trigger a particular application to open based at least in part on the computing device transitioning to the active state, such as taught by Lefeber, for the purpose of savings battery power of the mobile device by launching power intensive applications when the device is in an active state and shutting down such applications in a sleep state. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Konda, Krah and Zyskind as applied to claims 9 and 11, and further in view of Kahn et al. (US 7,907,901, hereinafter “Kahn”).	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Konda, Krah and Zyskind as applied to claims 9 and 11, and further in view of McCoy et al. (US 2016/0026252, hereinafter “McCoy”).Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cueto in view of Falkenburg, Choi, Konda, Krah and Zyskind as applied to claims 9 and 11, and further in view of Lefeber.	Regarding claim 22, this claim is rejected for the same reasons recited with respect to the rejection of claim 23.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694 



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694